Seevers, J.
The plaintiff claimed that the defendant had obtained money or property of him by means of fraudulent representations. When the settlement was made, the plaintiff refunded or paid to the defendant the money or property which the plaintiff claimed had been obtained by duress; and in relation to said money or property, and the settlement, the plaintiff testified that the defendant said: “ If I did not make [pay] this back to him he would sue and make it warm for me. * * * He told me that the clerks and commissioners in the land-office said to him that if they had you [me] to deal with, they would prosecute you [me] criminally. He did [not] say that he did not want to do this, and that all he wanted was his money.” The foregoing is all the evidence tending to show that the settlement was obtained by duress. The defendant asked the court to instruct the jury as follows: “ There is no evidence tending to show that the settlement of September 9, 1882, was made by the parties while plaintiff, King, was under duress, and you should find for the defendant on this issue.” *168This instruction was refused. It should have been given in our opinion. Duress has been defined to be “ an actual or threatened violence or restraint of a man’s person, contrary to law, to compel him to enter into a contract, or to discharge one.” 1 Bouv., 454. It requires neither argument nor illustration to show that there was not a particle of evidence which tended to show duress as thus defined.
Reversed.